Citation Nr: 9927073	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-09 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in March 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, denying the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  Such issues were remanded by the 
Board in January 1998 so that the veteran could be afforded a 
VA medical examination.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown in service and a 
sensorineural hearing loss is not shown within the one-year 
period following the veteran's discharge from service; the 
record does not otherwise show that the veteran's hearing 
loss is the  result of inservice acoustic trauma.

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not supported by cognizable evidence 
demonstrating that such claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may a sensorineural hearing loss be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days of more during a period of war, and an 
organic disease of the nervous system (sensorineural hearing 
loss) becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In this matter, it is contended by the veteran that his 
hearing loss is the result of inservice noise exposure 
involving his firing of an M-1 rifle while on the practice 
range and during maneuvers while stationed in Germany, and is 
also the consequence of his exposure to tank noise in 
service.  His Department of Defense Form 214, Armed Forces of 
the United States Report of Transfer or Discharge, indicates 
that his military occupational specialty was that of a light 
weapons infantryman and that he received Sharpshooter and 
Marksman (rifle) badges.  Inservice acoustic trauma is 
therefore conceded.

Service medical records of the veteran are unavailable, due 
to a fire at the National Personnel Records Center in 1973, 
as reported by that agency in February 1995.  In view of that 
fact, there exists a heightened duty to assist the veteran 
and it is noteworthy that the Board's remand in January 1998 
was effected for that purpose.

At a proceeding before the RO's hearing officer in April 
1996, testimony was received from the veteran's spouse that 
she initially had observed the veteran to have auditory 
difficulties in 1964 or 1965, approximately 7 to 8 years 
following the veteran's separation from service.  The veteran 
testified having first notice his hearing problem 
approximately 10 to 15 years after service, and he noted that 
he was not engaged in any postservice employment or other 
activity involving excessive noise exposure, although he 
nonetheless described his involvement in postservice 
employment as a shear operator involved in the cutting of 
steel, a carpenter, and laborer.

The medical evidence presented includes a VA examination in 
February 1995, findings from which identify a bilateral 
hearing loss meeting the criteria of 38 C.F.R. § 3.385 
(1998).  In addition, varying medical opinions are presented 
as to the cause and date of onset of such hearing loss, with 
one private physician in June 1998 offering the following 
comment:

He (veteran) certainly could have incurred 
hearing loss from the military, but it is 
impossible to say to what degree and how 40 years 
after the fact.

On the other hand, a VA physician who examined the veteran in 
March 1998 concluded that the veteran's sensorineural hearing 
loss was an age appropriate hearing loss without 
characteristics of noise causation.  Such physician further 
found that the inservice noise exposure was intermittent and 
that the veteran had a series of occupations in which 
significant noise exposure was extremely likely since service 
(line manufacturing, punch press operator, laborer, 
carpenter.)

Analysis of the claim presented shows that it is well-
grounded as it is plausible or capable of substantiation.  
See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  Moreover, further development of this 
matter is not deemed to be in order as the evidence on file 
in deemed to be adequate for equitable disposition of the 
claim presented.  Notice is taken of the Board's prior remand 
and the evidence gathered as a result of that action, and it 
is also apparent that, following the remand, neither the 
veteran nor his representative has advanced any allegation as 
to the sufficiency of the evidence or any impropriety as to 
the completion of the remand actions.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Further assistance to the veteran 
in the development of the facts of this case is therefore not 
warranted.  38 U.S.C.A. § 5107(b).

Given that hearing loss for VA purposes is shown of both 
ears, disposition of this case centers on the extent to which 
the veteran's hearing loss is tied to his period of military 
service.  The testimony of the veteran and his spouse is 
found to be credible, but even so, the veteran reports that 
his auditory difficulties originated not earlier than 1967 
and his spouse recalls that she became aware of his hearing 
problems no earlier than 1964.  Assuming the date of onset 
offered by the veteran's spouse is correct, such is 
approximately some seven years following the veteran's 
separation from service.  Moreover, the medical evidence 
linking the veteran's hearing loss to service, although 
divided, does not persuasively indicate that the veteran's 
hearing loss is of service origin.  The private physician's 
statement in June 1998 that the veteran could have incurred 
hearing loss from the military is far from a definitive 
statement of causation, particularly when it appears that 
this was the only visit by the veteran to that physician and 
it is not shown that the physician relied on any existing 
records or other data, other than the veteran's own account 
of his medical history, in reaching his stated conclusion.  
On the other hand, the VA examiner is far more definite in 
his opinion offered in March 1998 that the hearing loss shown 
was age-related and without characteristics of noise 
causation.  As well, the VA examiner by the terms of the 
Board's remand in January 1998 was to review the entirety of 
the veteran's claims folder as part of his evaluation of the 
veteran and there is no indication in the body of his report 
to the effect that such was not undertaken.  As the 
undersigned finds the VA's examiner's opinion to be more 
persuasive, it is concluded that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  Accordingly, 
denial of the benefit sought is in order.

It is noted that that the doctrine of affording the veteran 
the benefit of the doubt is not for application as to the 
claim in question, inasmuch as the evidence for and against 
such claim is not in relative equipoise.  38 U.S.C.A. 
§ 5107(b). 

II.  Entitlement to Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Additionally, 
if a disorder noted during service is not determined to be 
chronic, then generally a continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold question to be answered in this appeal, 
however, is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  To be well-grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Id. at 
610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps at 1468. 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

In this matter, the veteran's primary contention is that his 
tinnitus is of service origin and, specifically, that it is 
the result of inservice acoustic trauma.  It is set forth by 
the veteran that he was a light weapons infantryman while in 
military service, and his Department of Defense Form 214 
confirms this.  The veteran further alleges that he was 
exposed to much M-1 fire and ordnance from tanks and that he 
was not issued ear plugs or other equipment with which to 
protect his ears from noise exposure.  The veteran in no way 
alleges that he was engaged in combat with the enemy, such as 
would require application of the provisions of 38 U.S.C.A. 
§ 1154 (West 1991).

It is evident that service medical records of the veteran 
were destroyed by fire at the National Personnel Records 
Center, as indicated by a report from such organization in 
February 1995.  Despite the absence of such records, a 
complaint of tinnitus is not shown in any examination or 
treatment record until 1995, nearly forty years following the 
veteran's discharge from military service.  At that time, the 
veteran reported that his tinnitus had originated two years' 
previously.  When evaluated by a private medical professional 
in June 1996, he reported an onset of tinnitus three to four 
years prior thereto; on a VA examination in March 1998, he 
reported that tinnitus had originated five years' previously.  
The veteran acknowledges as well that he was not evaluated or 
treated for any ear problem prior to 1995.  Assuming the 
credibility of the veteran's history as told to various 
medical professionals, his tinnitus did not originate any 
earlier than 1992, many years after service.  While current 
disablement by tinnitus is indicated, such disorder is not 
shown to have been chronic from the time of the inservice 
acoustic trauma and there is lacking competent medical 
evidence of a nexus between his currently shown tinnitus and 
his period of military service.  In this regard, it is noted 
that there is absent from the record any medical data or 
opinion from a medical professional specifically linking the 
veteran's tinnitus to his period of active duty or any event 
thereof.  As the veteran is not shown to possess the medical 
expertise or training to offer competent medical evidence, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), and 
in light of the fact that he does otherwise contend that 
tinnitus had its onset prior to 1992, the claim for service 
connection for tinnitus is not well-grounded.  See Epps, 
Savage, supra.  

As the foregoing explains the need for competent medical 
evidence of a nexus between currently shown disability and 
military service, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for his claim of service connection 
for tinnitus. Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

Finally, the Board is not aware of any relevant evidence 
which may have existed, or could have been obtained, that, if 
true, would render the veteran's claim "plausible" and, 
thus, require VA to notify the veteran of that relevant 
evidence in order that he may complete his application.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam).

Insofar as the Board does not herein reach the merits of the 
issue presented, but rather denies the claim advanced on the 
basis that it is not well-grounded, a weighing of the 
evidence for and against each such claim is not undertaken.  
38 U.S.C.A. § 5107(b).  As such, the doctrine of affording 
the veteran the benefit of the doubt, where the evidence for 
and against any such claim is in relative equipoise, is not 
for application in this instance.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



